Citation Nr: 0835741	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-26 218	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to secondary service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1991 to July 1994.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2006 rating action that denied service 
connection for an acquired psychiatric disorder as secondary 
to service-connected knee disability.

In July 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and most persuasive medical evidence 
establishes no nexus between any acquired psychiatric 
disorder and the veteran's service-connected disability of 
either knee.


CONCLUSION OF LAW

The criteria for secondary service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)) and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A June 2006 pre-rating RO letter informed the veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and what was needed to establish entitlement to secondary 
service connection (evidence showing that a service-connected 
condition caused or aggravated another condition).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records.  The 
Board thus finds that this letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,    
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2006 document fully meeting the VCAA's notice requirements 
was furnished to the veteran prior to the December 2006 
rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that such notice was provided in the June 2006 RO 
letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made all 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, to 
include obtaining all available service and post-service VA 
medical records.  The veteran was afforded a VA psychiatric 
examination in November 2006.  A transcript of his July 2008 
Board hearing testimony has been associated with the claims 
folder and considered in adjudicating this claim.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board notes that the current claims folder is a 
rebuilt one.  In July 2008, the veteran's representative 
submitted additional evidence, including copies of service 
medical records and a statement from the veteran's wife, 
directly to the Board for consideration in this appeal, 
together with a waiver of the veteran's procedural right 
under 38 C.F.R. § 20.1304(c) (2008) to have the RO initially 
review that evidence.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,    2 Vet. App. 141, 143 
(1992).

In this case, the veteran contends and testified at the Board 
hearing that his service-connected left and right knee 
disabilities caused an acquired psychiatric disorder.  He 
asserts that this contention is supported by competent VA 
medical opinion.

Although VA outpatient mental hygiene clinical records 
beginning in April 2006 include a diagnosis of a "mood 
disorder secondary to medical condition (knee problem chronic 
pain)" that was thereafter carried forward through July 
2007, the Board finds that this evidence does not provide 
persuasive support for the veteran's claim that secondary 
service connection for an acquired psychiatric disorder is 
warranted.  The Board finds that that diagnosis is of no 
probative value, as it appears to be based solely on the 
contentions reported by the veteran to the examining 
physician in support of his claim for monetary benefits, and 
is thus not a reliable basis upon which to grant secondary 
service connection.  The veteran's reported history is not 
supported by the actual medical records contemporaneous with 
his inservice knee injuries and post-service psychological 
evaluations in this case, which in no way implicate those 
service-connected knee disabilities in the etiology of any 
psychiatric disorder.  

Contemporaneous service medical records from 1991 to 1994 
show regular treatment and evaluation of the veteran for 
right and left knee disabilities; however, there was no 
evidence of any psychiatric problem associated with any knee 
disability.  No psychiatric diagnosis was included in a 
November 1993 military medical board report which showed that 
the veteran was unable to perform military service due to 
disabilities including the right knee.  Post-service VA 
outpatient psychosocial and psychological assessments dated 
from 1997 to 2000 noted a knee problem in service by way of 
general medical history, but did not implicate any knee such 
disability in the etiology of a psychiatric disorder.  
Rather, June 1997 reports indicated that the veteran sought 
drugs and alcohol for relief of difficulty working through 
negative emotions, and the impressions included polysubstance 
abuse, rule-out polysubstance dependence, and history of 
alcohol abuse.  May 1998 psychological assessments included 
adjustment disorder with depression, history of substance 
abuse, and rule-out alcohol abuse.  A comprehensive November 
1999 VA examination report noted no psychiatric symptoms 
associated with service-connected knee disability.  A May 
2000 psychiatric assessment noted increasing irritability, 
frequent flare-ups of anger, and lack of tolerance, and the 
diagnoses were marital conflict and insomnia.  In June 2000, 
the veteran reported stress from marriage, purchasing a home, 
attending school, and the desire to have a child soon, and 
marital counseling was recommended.  In October 2000, the 
veteran reported that increased irritability after he stopped 
smoking cigarettes.

The Board notes that, as a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Thus, the Board finds that the 2006 and 2007 VA 
outpatient diagnoses linking an acquired psychiatric disorder 
to a service-connected knee disability merely on the basis of 
the veteran's reported history is not persuasive medical 
evidence of any such causal connection, inasmuch as many more 
reliable service medical records contemporaneous with 
bilateral knee disabilities and post-service medical records 
indicate no psychiatric problems associated therewith.  There 
is no indication of what, if any, records and medical history 
the examining outpatient physician reviewed in arriving at 
her diagnosis.  There is no evidence in the 2006 and 2007 
outpatient reports that the doctor ever reviewed the 
veteran's claims folder, including the significant service 
and post-service medical records that do not show any 
evidence of a psychiatric problem associated with any knee 
disability, and the comprehensive November 2006 VA 
psychiatric examination report, referred to in greater detail 
below, that authoritatively dismissed the notion of an 
etiological relationship between a knee disability and an 
acquired psychiatric disorder.  

In this case, the Board finds that the persuasive medical 
evidence is against the claim for secondary service 
connection for an acquired psychiatric disorder.  In reaching 
this conclusion, the Board accords great probative value to 
the November 2006 VA psychiatric examination report and 
physician's opinion that there was no way that the veteran's 
diagnosed acquired psychiatric disorder, a dysthymic 
disorder, was related to a knee disability.  The examiner 
noted that the veteran did not speak much about his knee 
disability when asked specifically about it, that the knee 
disability did not appear to be distressing to him at all, 
and that the veteran's polysubstance dependence (cannabis, 
alcohol) aggravated his dysthymia.  That opinion was arrived 
at after a thorough and comprehensive review of the claims 
folder containing medical records and the veteran's actual 
medical history; current psychiatric examination of the 
veteran; and with consideration of the abovementioned post-
service VA outpatient mental hygiene clinical records.  Thus, 
the Board finds the November 2006 VA physician's findings, 
observations, and conclusions to be dispositive of the 
question of secondary service connection for an acquired 
psychiatric disorder, and that these most persuasive, expert 
medical observations and opinion militate against the claim.  
See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

The Board has considered the veteran's assertions and 
testimony in connection with the claim on appeal, as well as 
his wife's July 2008 statement relating that his letters 
written to her in service reflected his disillusionment with 
military service and depression.  However, as laymen without 
the appropriate medical training and expertise, neither the 
veteran nor his wife are competent to render a probative 
opinion on a medical matter-such as whether any service-
connected knee disability caused an acquired psychiatric 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown,   10 Vet. App. 183, 186 (1997)  (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  In this regard, the Board 
notes that the veteran testified at the Board hearing that he 
received no psychiatric treatment in military service, and 
that his first psychiatric treatment occurred approximately 5 
years post service and was associated with a divorce, not any 
knee disability.      

Under these circumstances, the Board finds that the claim for 
secondary service connection for an acquired psychiatric 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Secondary service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


